QUINCE, J.,
dissenting.
I dissent from the majority’s decision to remand this financial impact statement to the Financial Impact Estimating Conference. I conclude that the statement complies with the requirements of section 100.371(6), Florida Statutes, as amended by chapter 2004-33, section 3, Laws of Florida. The statute provides that “[njothing in this subsection prohibits the Financial Impact Estimating Conference from setting forth a range of potential impacts in the financial impact statement.” Ch.2004-33, § 3, Laws of Fla. (emphasis added). This phrase broadly encompasses potential impacts beyond a mere dollar estimate. As interpreted by the majority, the statutory phrase becomes a redundancy. I would approve this financial impact statement for placement on the ballot as it complies with the statutory requirements.
WELLS, J., concurs.